Title: From Thomas Jefferson to Francis Eppes, 5 October 1791
From: Jefferson, Thomas
To: Eppes, Francis



Dear Sir
Monticello Oct. 5. 1791.

I was in hopes to have seen you here till Mr. Randolph arriving last night from Richmond, informed me Mrs. Eppes was unwell. I hope it has not been serious and that this will find her in that good health I wish her ever to enjoy. I set out four days hence with Polly for Philadelphia. I am following your example in taking measures to clear myself of Hanson at once as far as bonds will do it. These will be ready this winter, and very possibly I may come to Virginia in the spring to take such a clearance from him as our agreement entitles me to.
I cannot find Mazzei’s account against Hylton. I imagine Mr. Blair has it. I thought I recollected pretty certainly his giving you a copy of it.
When I went away last year, I left a memorandum with Mr. Lewis to pay you the £19–6–10 you had been so good as to lay out for Polly, out of the money to be received from Woodson & Lewis on their bond, which they had promised to pay immediately. They have not paid a shilling since, which has prevented Mr. Lewis’s reimbursing you. I have ordered suits against them, but this does  not concern you. I will furnish Jack with that sum in Philadelphia, so you may consider it as if you had made him that remittance.
I think it would be well to import about £30. sterling’s worth of books for Jack annually. Otherwise, when the time comes of his wanting them, it will be so heavy a job that it will be put off from time to time, and perhaps be never done, and he will go on bungling thro’ life for want of them. The order should go to Europe in April, that the books may come in before the winter. In a winter passage books always get injured, or ruined.
A thousand things crowding on me oblige me to conclude with expressions of my warm affection to Mrs. Eppes yourself and family. Adieu my dear Sir Your’s sincerely,

Th: Jefferson


P.S. Mr. Skipwith writes me that Wigan the administrator of Bevins has brought suit against us. I do not recollect the nature or amount of the debt. Will you be so good as to inform me of the sum, how due and on what evidence, and who and where is the agent. Where a debt is just I think it best to transact it amicably with the creditor.

